FILED
                             NOT FOR PUBLICATION                            OCT 21 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JOSE IMELDO JAIMEZ LLANEZ, AKA                   No. 13-71302
Jose Recinos Jimenez, AKA Andres
Rodriguez,                                       Agency No. A095-001-858

               Petitioner,
                                                 MEMORANDUM*
 v.

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 14, 2015**

Before:        SILVERMAN, BERZON, and WATFORD, Circuit Judges.

      Jose Imeldo Jaimez Llanez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for asylum,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
withholding of removal, and protection under the Convention Against Torture

(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings. See Zehatye v. Gonzales, 453 F.3d 1182,

1184-85 (9th Cir. 2006). We deny the petition for review.

      Jaimez Llanez does not contend he suffered past persecution, but fears he

will be persecuted on account of his status as an outsider, or in connection with

threats his brother received. Substantial evidence supports the BIA’s finding that

Jaimez Llanez failed to establish a well-founded fear of persecution on account of

a protected ground. See Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010)

(petitioner’s “desire to be free from harassment by criminals motivated by theft or

random violence by gang members bears no nexus to a protected ground”); see

also Ochave v. INS, 254 F.3d 859, 867-68 (9th Cir. 2001) (evidence of safe

relocation undermined claim of future fear). Thus, Jaimez Llanez’s claim for

asylum fails.

      Because Jaimez Llanez failed to establish eligibility for asylum, he

necessarily cannot meet the stricter standard of proof to establish eligibility for

withholding of removal. See Zehatye, 453 F.3d at 1190.

      Finally, substantial evidence also supports the BIA’s denial of CAT relief

because Jaimez Llanez failed to show it is more likely than not that he would be


                                           2                                     13-71302
tortured by the Mexican government, or with its consent or acquiescence. See

Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

      PETITION FOR REVIEW DENIED.




                                        3                                  13-71302